Citation Nr: 0839806	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2006 
rating decision of the VA Regional Office in Columbia, South 
Carolina that granted service connection for bilateral 
hearing loss, evaluated as zero percent disabling from 
February 2006.  The veteran appeals for a higher initial 
disability evaluation.  Therefore, analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran was scheduled for a videoconference hearing in 
November 2008 before a Member of the Board but failed to 
appear.


FINDING OF FACT

Bilateral hearing loss is currently manifested by no more 
than Level II hearing loss in the right ear and no more than 
Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected bilateral 
hearing loss is more severely disabling than reflected by the 
currently assigned disability evaluation and warrants a 
higher rating.  He contends that he continues to be treated 
for diminished hearing and has been issued hearing aids 
because of the severity of his symptomatology.  It is 
maintained that he is entitled to at least a 20 percent 
disability rating for service-connected hearing loss.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. See Vazquez-Flores v. Peake, 33 Vet.App. 27 
(2008).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim of a higher initial 
rating for bilateral hearing loss.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may be 
cured by fully compliant notice followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision as to the issue under 
consideration by letters sent to the appellant in January and 
May 2008 that fully addressed all notice elements.  Although 
the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because actions taken by VA 
after providing effective notice essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim and given ample time to 
respond, but the AOJ also readjudicated the claim in a 
supplemental statement of the case issued in July 2008 after 
adequate notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal as the timing error does not affect the essential 
fairness of the adjudication.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  Private and VA clinical records have 
been associated with the claims folder.  The medical evidence 
includes the results of two VA examinations conducted during 
the appeal period.  As noted previously, the veteran was 
scheduled for a personal hearing in November 2008 but did not 
report.  No reason was given for his failure to appear.  
However, neither the appellant nor his representative 
contends that there is outstanding evidence that has not been 
considered.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claim, and that VA does not have a duty to assist that is 
unmet with respect to the issues on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim is ready to be considered on the 
merits. 

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2008).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor. 38 C.F.R. § 4.3 (2008).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85 (2008).  

In addition to the hearing loss criteria above, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa [C.F.R. § 4.85], whichever results in the higher 
numeral. 38 C.F.R. § 4.86(a) (2008).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2008).

Assignment of a disability rating for hearing loss is derived 
by a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiology 
testing is completed. See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test. 38 C.F.R. 
§ 4.85.

Factual Background and Legal Analysis

The veteran filed a claim for service connection for hearing 
loss in February 2006.  He submitted the results of 
audiometric testing performed in September 2005 by J.L.S, 
M.D. of the Graves-Gilbert Clinic.  Audiometric findings 
showed decibel losses of 20/15/25/40 and 20/20/35/45 in the 
right and left ears, respectively at the 1000/2000/3000/4000 
Hertz frequencies.  The average pure tone threshold loss was 
25 decibels in the right ear and 30 decibels in the left ear.  
No speech discrimination scores were provided.  However, 
these clinical findings substantially approximate the 
puretone threshold loss and averages obtained on subsequent 
VA examinations.  

The appellant was afforded a VA audiology examination in 
September 2006 and reported progressive hearing impairment.  
He stated that he had greatest difficulty understanding 
conversations with background noise, and while listening to 
the television and on the phone.  Audiometric evaluation 
disclosed pure tone threshold averages of 25/20/25/50 and 
25/25/40/50 at the 1000/2000/3000/4000 Hertz frequencies in 
the right and left ears, respectively.  The average pure tone 
threshold loss was 30 decibels in the right ear and 35 
decibels in the left ear.  Speech recognition scores were 86 
percent in the right ear and 72 percent in the left.  A 
diagnosis was rendered of borderline normal to mild hearing 
loss at 250-2000 Hz sloping to moderately severe 
sensorineural hearing loss, bilaterally.  These clinical 
findings correlate to auditory acuity numeric designations of 
Level II hearing loss in the right ear and Level IV hearing 
in the left ear according to VA rating criteria (See 38 
C.F.R. § 4.85, Table VI) for which no more than a zero 
percent rating is warranted.

Service connection for bilateral hearing loss was granted by 
rating decision dated in October 2006 and a zero percent 
rating was assigned.  

VA outpatient clinic notes dated between 2006 and 2007 
reflect that the appellant was fitted for hearing aids in 
March 2007.  

The veteran was most recently afforded a VA audiology 
examination for compensation purposes in April 2008.  In 
addition to complaints previously voiced, he said that his 
wife complained of his not hearing well.  On pure tone 
testing, he was shown to have threshold averages of 
30/25/30/55 and 25/30/40/50 at the 1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  The 
average pure tone threshold loss was 35 decibels in the right 
ear and 36.25 decibels in the left ear.  Speech recognition 
scores were 88 percent in the right ear and 84 percent in the 
left.  A diagnosis of normal to mildly decreasing to 
moderately severe sensorineural hearing loss was rendered.  
These clinical findings correlate to auditory acuity numeric 
designations of Level II hearing in the each ear according to 
VA rating criteria for which no more than a zero percent 
disability rating may be considered. See 38 C.F.R. § 4.85, 
Table VI.

The Board has thus reviewed the audiometry results from the 
appellant's private examiner in 2005, as well from VA 
compensation examinations in 2006 and 2008.  These findings 
conclusively establish that the veteran's current hearing 
deficit as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests 
would not entitle him to a compensable or higher rating for 
hearing loss at any time during the course of the appeal.  In 
summary none of the hearing loss clinical data to date 
comport with the criteria that would afford him at least a 10 
percent rating under 38 C.F.R. § 4.85 Table VI.

Additionally, since the veteran's pure tone thresholds at 
each of the relevant frequencies on evaluation have not all 
been 55 decibels or more, or less than 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz, he does not meet 
the criteria for a higher disability evaluation under 38 
C.F.R. § 4.86(a) or § 4.86(b) (2008).

Consequently, there is no current clinical evidence that the 
veteran's hearing results approximate any of the criteria for 
a higher evaluation for bilateral hearing loss.  The Board 
empathizes with the limitations and annoyances occasioned by 
the service-connected hearing loss.  However, in a case where 
the law and not the evidence is dispositive, the claim must 
be denied because of the lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Moreover, the disability picture presented by the appellant's 
hearing loss is not shown to be exceptional or unusual in any 
way, and thus does not provide a basis for allowance of an 
extraschedular evaluation.  For example, it has not been 
demonstrated that his hearing problems have markedly 
interfered with employment or resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008). See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The doctrine of benefit of the doubt is not 
for application in this instance. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. 
§ 4.21 (2008).  Under these circumstances, an evaluation in 
excess of zero percent for bilateral hearing loss is not 
warranted, and a higher rating must be denied.


ORDER

An initial evaluation in excess of zero percent for bilateral 
hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


